Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chapel et.al. (U.S Patent Application Publication 2010/0145542; hereinafter “Chapel”).

    Regarding claim 1,  Chapel discloses, A system for use in monitoring a data center environment, comprising: 
    a power distribution unit that receives power from first and second power sources and distributes power to rack mounted equipment, said power distribution unit including a power distribution unit communications module for communicating with external devices via a data network communications protocol[ “..the local controller 650 may be built into a data center power distribution unit such as marketed by Zonit Structured Solutions. Generally, the power distribution unit includes a number of output ports 654 for outputting power from power sources 660 to the power strips 610, 630 and 640. The power distribution unit may be associated with multiple power sources 660 such as an A source and a B source so as to provide redundant, fail-safe power to critical equipment. In this regard, different ones of the output ports 654 may be associated with different ones of the power sources..”, 0082; “the local controller 650 includes a processor 655 ..the processor 655 enables wired or wireless communication between the local controller 650 and a remote controller 670 via a network interface 680. The processor 655 also enables communication between the local controller 650 and the smart receptacles 612, 634 and 644. Such communications between the local controller 650 and remote controller 670 may be conducted via the internet using a standard internet protocol involving TCP/IP protocol and utilizing TCP/IP and UDP packets...”, 0083; ( i.e the local controller corresponds to the power distribution unit communications module)] and 
      at least one intelligent rack mounted device[ “..the smart receptacles 612, 634 and 644..”, 0083; “ the devices 601-609 are plugged into receptacles 612, 634 and 644 associated with a number of power strips 610, 630 and 640..”, 0081], said intelligent rack mounted device including a device communications module for communicating with said power distribution unit via said power distribution unit communications module[ “ communications between the local controller 650 and the receptacles 612, 634 and 644 are conducted via the power lines therebetween…”, 0084;”.. all of the receptacles 612 of the strip 610 are associated with a single communications interface 611..”, 0085; “.. each receptacle 634 and 644 of the power strips 630 and 640 is associated with its own independent communications interface 631-633 and 641-643 in the illustrated embodiment..”, 0086] so as to enable monitoring of one or more defined conditions via said intelligent rack mounted device and said power distribution unit[ “enabling remote and/or policy based operation of the devices 601-609. ..the processor 655 can function as a protocol gateway to translate between the protocol for communications between the remote controller 670 and the local controller 650 and the protocol used for internal messaging between the local controller 650 and the receptacles 612, 634 and 644. Devices can be plugged into the smart receptacles and use the controller as a gateway to the data center LAN (instead of or in addition to the WAN).”, 0083; “ a controller such as a local controller may identify (512) a condition governed by policy. .. ..the condition may be identified based on the occurrence of a programmed policy condition. For example, if efficiency mode operation requires that certain receptacles be turned off at certain time periods, the beginning of such a time period may be identified as a condition governed by policy…”, 0076-0077;”.. . enable monitoring and remote control of electrical devices connected to smart outlets as described above, including applications for allowing control of electrical devices by the operator of a power grid. The illustrated process 500 is initiated by establishing (502) network policies related to power usage within the network..”, 0059;  (i.e. the communication between the local controller/ processor and the receptacles to monitor the power usage / over-capacity defined conditions and  controlling the power supplied to the devices connected to the receptacles based on policies related to power usage) ]; “.  
         Regarding claims 2 and 8, Chapel discloses wherein said power is distributed to said rack mounted equipment comprise a power strip[0082] .  
     Regarding claims 3 and 9, Chapel discloses wherein said intelligent rack mounted device comprises an intelligent plug strip[0081;0083].  
      Regarding claims 4 and 10, Chapel discloses  wherein said one or more defined conditions relate to one or more of power capacity, powered distribution configuration, power status, security status, environment status, energy usage, and power quality in a data center[0026;0076;0090] .  
      Regarding claims 5 and 11, Chapel discloses  a controller[ “The power grid 403 receives power from a number of power facilities 408, and distribution of power across the grid 403 is controlled by a central grid control system 406 and, optionally, a number of regional controllers 404, such as substations. As discussed above, each of the customer premises 402 may include a number of intelligent outlets. These outlets may be controlled in response to instructions from the central control system 406 or regional controllers 404…”, 0057], in communication with said power distribution unit via a data network[0085-0086], for receiving information from said power distribution unit regarding said one or more defined conditions[ 0059; “..once the network policies have been established, local rules are established (504) for implementing the network policies…”0063-0064].  
      Regarding claims 6 and 12, Chapel discloses , wherein said controller is further operative for controlling operation of said data center in relation to said one or more defined conditions[“..over-capacity conditions ..”, 0057;”.. such policies may be established by an electrical utility in order to address potential or actual overcapacity situations..”, 0059] .  
    Regarding claim 7, Chapel discloses a  method for use in monitoring a data center environment, comprising: 
       providing a power distribution unit that receives power from first and second power sources and distributes power to rack mounted equipment, said power distribution unit including a power distribution unit communications module for communicating with external devices via a data network communications protocol[ “..the local controller 650 may be built into a data center power distribution unit such as marketed by Zonit Structured Solutions. Generally, the power distribution unit includes a number of output ports 654 for outputting power from power sources 660 to the power strips 610, 630 and 640. The power distribution unit may be associated with multiple power sources 660 such as an A source and a B source so as to provide redundant, fail-safe power to critical equipment. In this regard, different ones of the output ports 654 may be associated with different ones of the power sources..”, 0082; “the local controller 650 includes a processor 655 ..the processor 655 enables wired or wireless communication between the local controller 650 and a remote controller 670 via a network interface 680. The processor 655 also enables communication between the local controller 650 and the smart receptacles 612, 634 and 644. Such communications between the local controller 650 and remote controller 670 may be conducted via the internet using a standard internet protocol involving TCP/IP protocol and utilizing TCP/IP and UDP packets...”, 0083; ( i.e the local controller corresponds to the power distribution unit communications module)], and at least one intelligent rack mounted device[ “..the smart receptacles 612, 634 and 644..”, 0083; “ the devices 601-609 are plugged into receptacles 612, 634 and 644 associated with a number of power strips 610, 630 and 640..”, 0081], said intelligent rack mounted device including a device communications module for communicating with said power distribution unit via said power distribution unit communications module[ “ communications between the local controller 650 and the receptacles 612, 634 and 644 are conducted via the power lines therebetween…”, 0084;”.. all of the receptacles 612 of the strip 610 are associated with a single communications interface 611..”, 0085; “.. each receptacle 634 and 644 of the power strips 630 and 640 is associated with its own independent communications interface 631-633 and 641-643 in the illustrated embodiment..”, 0086]; and 
        monitoring one or more defined conditions by obtaining information concerning said one or more defined conditions at said intelligent rack mounted device[ “ the controller 108 is operative for monitoring a loading with respect to each of the receptacles 102 and controlling delivery of power to the receptacles 106. For example, this may be done to classify an electrical device connected via the receptacles 106 or to identify a safety hazard. Delivery of power to the receptacles 102 may be controlled to alleviate a safety concern, to enhance efficiency of power distribution, to remotely control an electrical device connected to one of the receptacles 102, or to address a potential or actual over capacity condition of a power grid. The controller 108 may also be operative for communicating with other controllers, e.g., within the customer premises, at a separate customer premise…”, 0048; ”.. This process 500 will be described in relation to applications that enable monitoring and remote control of electrical devices connected to smart outlets as described above, including applications for allowing control of electrical devices by the operator of a power grid. The illustrated process 500 is initiated by establishing (502) network policies related to power usage within the network.. establishing (502) network policies related to power usage within the network. For example, such policies may be established by an electrical utility in order to address potential or actual overcapacity situations”, 0059; a controller such as a local controller may identify (512) a condition governed by policy. .. ..the condition may be identified based on the occurrence of a programmed policy condition. For example, if efficiency mode operation requires that certain receptacles be turned off at certain time periods, the beginning of such a time period may be identified as a condition governed by policy…”, 0076-0077; (i.e. monitoring the power usage / over-capacity conditions and controlling the power supplied to the receptacles based on policies related to power usage) ] and communicating said information to said power distribution unit using said device communications module and said power distribution unit communications module[“..The processor 655 also enables communication between the local controller 650 and the smart receptacles 612, 634 and 644..”, 0083; “ communications between the local controller 650 and the receptacles 612, 634 and 644 are conducted via the power lines therebetween…”, 0084; ”.. all of the receptacles 612 of the strip 610 are associated with a single communications interface 611..”, 0085; “.. each receptacle 634 and 644 of the power strips 630 and 640 is associated with its own independent communications interface 631-633 and 641-643 in the illustrated embodiment..”, 0086] .  
     
Response to Arguments
          Applicant’s arguments with respect to  112(b) rejections for claim(s) 1, 7 have been considered and the amended limitations overcomes the 112(b) rejections. Further the claims are rejected as set forth in this office action. 

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thul, U.S Patent Application Publication 2017/0108899, teaches systems and methods for supplying power to rack mounted servers and, more particularly, to an improved server rack frame architecture having an integrated power bus.
Chapel, U.S Patent Application Publication 2015/0066227, teaches a control system (300) allows recognized standard premise electrical outlets, for example NEMA, CEE and BS, among others to be remotely monitored and/or controlled, for example, to intelligently execute blackouts or brownouts or to otherwise remotely control electrical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187